Exhibit 10.1

 

LOGO [g535814g0420122531364.jpg]

April 17, 2018

Gene Mack

Dear Gene:

On behalf of SELLAS Life Sciences Group, Inc. (the “Company”) this letter will
confirm our offer of employment to join the Company, effective on the following
terms:

1.    Employment: You will be employed on a full-time basis as the Company’s
Chief Financial Officer and Treasurer, commencing April 20, 2018. You will
report to the Company’s Chief Executive Officer (the “CEO”) and have the duties
and responsibilities that are consistent with your position and such other
duties as may from time to time be assigned to you by the Company.

2.    Annual Base Salary: You will be paid $335,000.00 per annum, payable in
accordance with the Company’s payroll schedule (the “Base Salary”). In
accordance with normal policy, your Base Salary shall be reviewed by the
Compensation Committee of the Company’s Board of Directors (the “Board”) on an
annual basis.

3.    Short-Term Incentive Compensation: On an annual basis and subject to
approval of the Board, you shall be entitled to annual short-term incentive
compensation at a target level of up to 40% of your Base Salary. The actual
amount of such annual incentive compensation shall be determined in accordance
with the applicable plans based on achievement of individual and Company
performance objectives established in advance by the Board or the Board’s
Compensation Committee, taking into account input from the CEO, and such actual
annual short term incentive compensation amount may be more or less than the
target amount. No minimum incentive is guaranteed. Company currently anticipates
that the next review of your incentive compensation will occur on or before
March 15th of the following year. The Annual Bonus is earned upon payment.

4.    Equity. On your first day of employment (the “Grant Date”), you will be
granted an option to purchase 40,000 shares of the Company’s common stock
(“Common Stock”) at an exercise price per share of Common Stock equal to the
closing price of the Common Stock on Nasdaq on the Grant Date (the “Option”). To
the extent it so qualifies, the Option will be an incentive stock option as
defined in Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”) and any regulations promulgated thereunder. Subject to any accelerated
vesting provisions subsequently agreed to by the Company and you, the Option
will vest as to 25% of the shares subject to the Option one year after the date
of grant, and as to 1/48th of the shares subject to the Option monthly
thereafter, so that the Option will be fully vested and exercisable four (4)
years from the date of grant, subject to your Continuous Service Status (as

 

 

SELLAS™ Life Sciences Group, Inc., 315 Madison Avenue, 4th Floor, New York, New
York 10017, USA

Nasdaq: SLS

www.sellaslifesciences.com



--------------------------------------------------------------------------------

LOGO [g535814g0420122531364.jpg]

 

defined in the Plan) to the Company through the relevant vesting dates. The
Option will be subject to the terms, definitions and provisions of the Company’s
2017 Stock Plan (the “Option Plan”) and the stock option agreement by and
between you and the Company (the “Option Agreement”), both of which documents
are incorporated herein by reference.

5.    Employee Benefits. You will be eligible to participate in the Company’s
employee benefits programs at the same level as provided to other senior
executive level employees of Company, including, without limitation, the
Company’s group medical, dental, vision, disability, life insurance, and
flexible-spending account plans. You will be eligible for fifteen (15) days paid
time off (vacation). In addition, you shall be entitled to up to four (4)
“Personal Days/Floating Holiday” benefits and five (5) sick days. The Company
will establish an annual list of U.S Federal holidays observed each year as
well.

Vacation days, sick days and floating holidays may be used during the calendar
year in which they are earned and accrued, and all earned and accrued sick days
and floating holidays that are not used within the calendar year in which they
are earned and accrued will be forfeited without compensation, unless applicable
federal, state or local law requires otherwise. Accrued but unused vacation
days, sick days and floating holidays are forfeited upon termination from
employment, except as prohibited by law. Except as set forth in this offer
letter, all vacation days, sick days and floating holidays shall accrue and be
used and compensated in accordance with the Company’s paid time off policy(ies)
as in effect from time to time, unless applicable federal, state, or local law
requires otherwise.

6.    Business Expenses. While you are employed by the Company, the Company will
reimburse you for reasonable business travel, entertainment or other business
expenses (including bar membership fees and professional association dues)
incurred by you in the furtherance of or in connection with the performance of
your duties hereunder, in accordance with the Company’s expense reimbursement
policy as in effect from time to time.

7.    Employment Agreement. Promptly following the Effective Date, you and the
Company will negotiate in good faith a written employment agreement containing
the preceding provisions and additional terms including but not limited to:
(i) termination upon death or disability, (ii) involuntary termination for cause
and resignation without good reason, (iii) involuntary termination without cause
and resignation for good reason, (iv) effects of a change of control, (v) tax
provisions, including without limitation, under Sections 409A and 280G of the
Internal Revenue Code of 1986, or any successor provisions, and (vi) and other
mutually-agreeable customary employment terms. Any such provisions shall be
consistent with like terms provided to other senior executives.

8.    Proprietary Information and Inventions. You acknowledge and agree that
upon commencement of your employment with the Compan, you will sign and be bound
by the terms of an Employee Confidential Information and Invention Assignment
Agreement, including the provisions governing the non-disclosure of confidential
information and restrictive covenants contained therein.

 

 

SELLAS™ Life Sciences Group, Inc., 315 Madison Avenue, 4th Floor, New York, New
York 10017, USA

Nasdaq: SLS

www.sellaslifesciences.com



--------------------------------------------------------------------------------

LOGO [g535814g0420122531364.jpg]

 

9.    No Conflict. You represent that you are not bound by any employment
contract, restrictive covenant or other restriction preventing you from entering
into employment with or carrying out your responsibilities for the Company, or
which is in any way inconsistent with the terms of this offer letter.

10.    At-Will Employment. This offer letter shall not be construed as an
agreement, either express or implied, to employ you for any stated term, and
shall in no way alter the Company’s policy of employment at-will, under which
both the Company and you remain free to end the employment relationship for any
reason, at any time, with or without cause or notice. Although your job duties,
title, compensation and benefits, as well as the Company’s personnel policies
and procedures, may change from time to time, the “at-will” nature of your
employment may only be changed by a written agreement signed by you and the CEO
that expressly states the intention to modify the at-will nature of your
employment. Similarly, nothing in this letter shall be construed as an
agreement, either express or implied, to pay you any compensation or grant you
any benefit beyond the end of your employment with the Company. This letter
supersedes all prior understandings, whether written or oral, relating to the
terms of your employment.

We are extremely pleased to have an individual of your background and experience
join the Company and look forward to a long and successful business
relationship. Please acknowledge your acceptance of these terms at your earliest
convenience. Please keep one copy of this letter for your files and return the
original as soon as possible.

 

/s/ Angelos M. Stergiou

Angelos M. Stergiou, MD, ScD, h.c. President and CEO Acknowledged and Agreed:

/s/ Gene Mack

Gene Mack

 

 

SELLAS™ Life Sciences Group, Inc., 315 Madison Avenue, 4th Floor, New York, New
York 10017, USA

Nasdaq: SLS

www.sellaslifesciences.com